EXHIBIT 10(a)


EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into as of February 7, 2005 (the
“Effective Date”) by and between Furniture Brands International, Inc., a
Delaware corporation (“Furniture Brands”) and Denise L. Ramos (“Ramos”).

WHEREAS, Ramos has recently been elected Senior Vice-President and Treasurer and
has been appointed Chief Financial Officer of Furniture Brands; and

WHEREAS, Furniture Brands and Ramos wish to enter into an Employment Agreement
to set forth the terms and conditions of her employment with Furniture Brands;

NOW THEREFORE, in accordance with the authority granted by the Furniture Brands
Board of Directors, and for good and valuable consideration the parties covenant
and agree as follows:

1.     Definitions.     The following terms shall have the following meanings
for purposes of this Agreement.

  a.   “Cause” means (i) an act or acts of personal dishonesty taken by Ramos
and intended to result in substantial personal enrichment of Ramos at the
expense of Furniture Brands, (ii) violations by Ramos of this Agreement or
Ramos’ employment obligations to Furniture Brands which are demonstrably willful
on Ramos’ part and which are not remedied within a reasonable period of time
after receipt of written notice from Furniture Brands, or (iii) the conviction
of Ramos of a felony involving moral turpitude.


  b.   “Disability” means the incapacity to attend to and perform effectively
one’s duties and responsibilities which continues for at least 26 weeks after
its commencement, as determined by a physician selected by Furniture Brands.


  c.   “Employment Period” that period beginning on the Effective Date and
ending upon Ramos’ retirement or earlier termination of employment.


2.     Employment.     Furniture Brands agrees to employ Ramos, and Ramos agrees
to serve Furniture Brands in an executive, managerial and supervisory capacity,
subject to the direction and control of the Board of Directors of Furniture
Brands, all upon the terms and conditions hereinafter set forth. During the
Employment Period:

  a.   Ramos’ position (including, without limitation, status, offices, titles
and reporting requirements), authority, duties and responsibilities shall be at
least commensurate in all material respects with the most significant of those
held, exercised and assigned as of the Effective Date;


  b.   Ramos’ services shall be performed at the location where the Ramos is
employed on the Effective Date, or at any office or location not more than
thirty-five (35) miles from such location;


--------------------------------------------------------------------------------



  c.   Ramos shall continue to receive an annual base salary at least equal to
the annual base salary payable to the Ramos by Furniture Brands on the Effective
Date (“Base Salary”);


  d.   Ramos shall continue to have an annual cash bonus potential, either
pursuant to the Furniture Brands Executive Incentive Plan in effect on the
Effective Date or pursuant to a similar incentive compensation plan of Furniture
Brands, at least equal to the level in existence on the Effective Date (“Annual
Bonus”); and


  e.   Ramos shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable to other key
executive employees of Furniture Brands (“Benefit Plans”).


The failure of Furniture Brands, without Ramos’ consent, to comply with the
terms and conditions of employment as set forth in this Section 2 shall
constitute “Good Reason” for Ramos’ termination of her employment with Furniture
Brands.

3.     Best Efforts.     Ramos agrees during the Employment Period to devote her
best efforts and substantially all of her business time and attention to the
business of Furniture Brands. Ramos agrees that she will perform such other
executive duties for Furniture Brands and for Furniture Brands’ subsidiaries
relating to its business as the Board of Directors of Furniture Brands may
reasonably direct.

4.     Term.     Subject to the provisions of Section 4 of this Agreement,
either party shall have the right to terminate the Employment Period at any
time. If Ramos’ employment with Furniture Brands is terminated by Furniture
Brands, other than for Cause or as a result of her death or Disability, or if
Ramos terminates her employment with Furniture Brands for Good Reason, then
Furniture Brands will, for the greater of (a) the period ending two years after
the Effective Date or (b) a period of one year after the termination date (or,
if shorter, until Ramos reaches “Normal Retirement Age” (as such concept is used
in the primary retirement plan in which Ramos is a participant on the Effective
Date)), (i) pay to Ramos as and when normally payable her Base Salary as in
effect on the date of termination and an amount equal to the average Annual
Bonus received by such Ramos for the past three years prior to termination (or a
pro-rated portion of such average Annual Bonus) and (ii) subject to program
eligibility requirements and continuation of programs by Furniture Brands,
continue her participation in the Benefit Plans in which she was participating
on the date of termination of employment.

5.     Non-Competition.     During the two-year period commencing on the
Effective Date and, if longer, while employed by Furniture Brands, and for a
period of one year after termination of employment, Ramos shall not, without the
prior written consent of Furniture Brands, directly or indirectly, own, control,
finance, manage, operate, join or participate in the ownership, control,
financing, management or operation of, or be connected as an employee,
consultant or in any other capacity with, any business engaged in the
manufacture or distribution of residential furniture in the

--------------------------------------------------------------------------------



United States. Nothing in this Section 5 shall, however, restrict Ramos from
making investments in other ventures which are not competitive with Furniture
Brands, or restrict Ramos from owning less than one percent (1%) of the
outstanding securities of companies listed on a national stock exchange or
actively traded in the “over-the-counter” market. In addition, if the Employment
Period is terminated by Furniture Brands (other than for Cause) and the Ramos
elects to forego the payments called for in Section 4 hereof, the provisions of
this Section 5 shall not apply. Should any of the terms of this Section 5 be
found to be unenforceable because they are over-broad in any respects then they
shall be deemed amended to the extent, and only to the extent, necessary to
render them enforceable. Both parties stipulate that money damages would be
inadequate to compensate for any breaches of the terms of this Section 5, and
that such terms shall be enforceable through appropriate equitable relief,
without the necessity of proving actual damages and to an equitable accounting
of all earnings, profits, and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights and remedies to
which Furniture Brands may be entitled.

6.     Confidentiality.     During the Employment Period and at all times
thereafter, Ramos shall maintain the confidentiality of, and shall not disclose
to any person (except as her duties as an employee of Furniture Brands may
require) any non-public information concerning Furniture Brands or its business.

7.     Miscellaneous.     This Employment Agreement shall be binding upon and
shall inure to the benefit of Ramos’ heirs, executors, administrators and legal
representatives, and shall be binding upon and inure to the benefit of Furniture
Brands and its successors and assigns. This Employment Agreement shall take
effect as of the day and year first above set forth, and its validity,
interpretation, construction and performance shall be governed by the laws of
the State of Missouri.

8.     Indemnification.     In the event that either party hereto is required to
pursue litigation against the other party to enforce her or its rights
hereunder, the prevailing party in any such litigation shall be entitled to
reimbursement of the costs and expenses of such litigation, including attorney’s
fees.

9.     Waivers.     In consideration of the undertakings of Furniture Brands set
forth in this Agreement, Ramos hereby irrevocably waives and forever releases
any and all claims and causes of action of any nature whatsoever that Ramos has
or may have against Furniture Brands or any of its officers, directors,
employees or agents arising out of the negotiation, execution, delivery or terms
of this Agreement, including, without limitation, any claims arising under the
Age Discrimination in Employment Act, 29 U.S.C. §21 et seq., and any state or
local law relating to age discrimination.

10.     Entire Agreement.     This Agreement contains the entire agreement of
the parties with respect to its subject matter, and no waiver, modification or
change of any of its provisions shall be valid unless in writing and signed by
the party against whom such claimed waiver, modification or change is sought to
be enforced. Notwithstanding the foregoing, this Agreement incorporates as
though fully set forth herein the terms of the letter agreement dated December
14, 2004 by and between Furniture Brands and Ramos. In the event of any
inconsistency between the terms of this Agreement and the terms of that letter
agreement, the terms of the letter agreement shall control.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each executed this Agreement the
date set forth below.

FURNITURE BRANDS INTERNATIONAL, INC.


By: /s/ W. G. Holliman, Jr.

--------------------------------------------------------------------------------

Chairman of the Board



DENISE L. RAMOS


By: /s/ Denise L. Ramos

--------------------------------------------------------------------------------